Exhibit 10.2

THE J. M. SMUCKER COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014)

ARTICLE I

INTRODUCTION

1.1 Purpose of this Plan. The purpose of The J. M. Smucker Company Nonemployee
Director Deferred Compensation Plan (this “Plan”) has been and continues to be
to provide the nonemployee directors (each, a “Director,” and collectively, the
“Directors”) of The J. M. Smucker Company (the “Company”) with the opportunity
to defer receipt of all or a portion of compensation received for services as a
Director, to set forth the rules with respect to the Deferred Stock Units
granted annually to a Director as part of the Director’s compensation and to
continue to align the common interest of Directors and shareholders in enhancing
the value of the Company’s Common Shares. For the avoidance of doubt and for
clarification, this Plan will apply to (a) Deferred Stock Units credited to a
Director’s Deferred Compensation Account upon the Director’s election to reduce
his or her cash compensation, (b) Deferred Stock Units granted to a Director as
part of his or her annual Deferred Stock Unit award and credited to the
Director’s Deferred Compensation Account pursuant to Section 4.1, and
(c) dividend equivalents paid on Deferred Stock Units described in subsections
(a) and (b).

1.2 The Company adopts this amendment and restatement on October 22, 2013,
effective with respect to deferral of compensation received for services
performed as a Director on or after January 1, 2014.

ARTICLE II

DEFINITIONS

As used herein, the terms set forth below will have the following meanings:

2.1 “Annual Subaccount” has the meaning assigned thereto in Section 3.3.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Change in Control” has the meaning assigned thereto in the Company’s 2010
Equity and Incentive Compensation Plan.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Executive Compensation Committee of the Board.

2.6 “Common Shares” means the common shares, without par value, of the Company.

2.7 “Company” has the meaning assigned thereto in Section 1.1.



--------------------------------------------------------------------------------

2.8 “Corporate Secretary” means Corporate Secretary of the Company, or such
person as the Corporate Secretary of the Company may expressly designate.

2.9 “Deferred Compensation Account” has the meaning assigned thereto in
Section 3.1 hereof.

2.10 “Deferred Stock Units” means deferred stock units, each equivalent to one
Common Share, credited to a Director’s Deferred Compensation Account pursuant to
the terms of Section 3.3 or Section 4.1.

2.11 “Director” has the meaning assigned thereto in Section 1.1.

2.12 “Market Value per Share” means, as of any particular date, the last price
at which the Common Shares trade as reported on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Common Shares are listed, or if there are no
sales on such day, on the immediately preceding trading day during which a sale
occurred. If there is no regular trading market for such Common Shares, the
Market Value per Share will be determined by the Board.

2.13 “Plan” has the meaning assigned thereto in Section 1.1.

2.14 “Separation from Service” has the meaning assigned thereto in Section 5.1.

ARTICLE III

CASH COMPENSATION DEFERRAL AWARDS

3.1 Cash Compensation Deferral Election. Not later than December 31 of any
calendar year, beginning with December 31, 2013 for the calendar year 2014, a
Director may direct the Company (a) to reduce the cash compensation payable to
him or her (determined without regard to the provisions of this Section 3.1) for
services as a Director during the next calendar year (including annual retainer
and committee meeting fees) in such amount as elected by the Director and (b) to
credit the amount of such reduction to an account established in the name of the
Director (a “Deferred Compensation Account”) with the amount of Deferred Stock
Units described in Section 3.3. If a Director does not have any deferral
election form on file with the Corporate Secretary, he or she will receive his
or her Director compensation for the year (that would otherwise be paid in cash)
in cash on a current basis.

3.2 Cash Compensation Deferral Payment Election. The election made pursuant to
Section 3.1 will specify whether Deferred Stock Units credited to the Deferred
Compensation Account pursuant to Section 3.1 for the following year will be
distributed to the Director (or his or her beneficiary): (a) in a lump sum
payment or (b) in up to ten annual installments. If a Director does not have an
election form on file with the Corporate Secretary, the payment of the Deferred
Stock Units credited to his or her Deferred Compensation Account for the
following year pursuant to this Article III will be made in a lump sum payment
in accordance with Article V.

 

- 2 -



--------------------------------------------------------------------------------

3.3 Deferred Compensation Account. The Director’s Deferred Compensation Account
will be credited with a number of Deferred Stock Units equal to the cash amount
identified in Section 3.1(a) that the Director has elected to defer divided by
the Market Value per Share of one Common Share on the date on which such cash
amount would have otherwise been paid. Each Director’s Deferred Compensation
Account will be subdivided into separate subaccounts for each year of
participation (each, an “Annual Subaccount”). It is intended that the amount
credited to each Annual Subaccount pursuant to this Section 3.3 will be
considered a separate amount of deferred compensation under Section 409A of the
Code. As such, a separate payment election made under Section 3.2 may apply to
each Annual Subaccount.

3.4 Partial Years. If a Director first becomes a Director after January 1st of
any calendar year, the Director may direct the Company (a) to reduce the cash
compensation payable to him or her for future services as a Director during such
calendar year in such amount as elected by the Director and (b) to credit the
amount of such reduction to the Director’s Deferred Compensation Account. Any
such election will be made within thirty (30) calendar days after an individual
becomes a Director, will apply only to cash compensation for services as a
Director performed after the date of such election, and will include an election
as to the form of payment as described in Section 3.2.

3.5 Elections. All deferral elections described in this Article III will be made
annually on an election form specified by the Committee and delivered by a
Director to the Corporate Secretary. The elections described in this Article III
will remain in effect for future calendar years if a new written election form
is not submitted. Any subsequent election or written termination of election
will become effective as of the first day of the calendar year following the
calendar year in which the notice is given and will be effective only for cash
compensation earned in such following calendar year and thereafter.

3.6 Nonforfeitable Right. Each Deferred Stock Unit awarded under this Article
III will be one hundred percent (100%) vested upon the award of such Deferred
Stock Unit.

3.7 Dividend Equivalents. Dividend equivalents will be earned on Deferred Stock
Units awarded under this Article III. Such dividend equivalents will be
converted into equivalent amounts of Deferred Stock Units based on the Market
Value per Share on the date the actual dividends on Common Shares are paid and
credited to the appropriate Annual Subaccount of each Director. Such dividend
equivalents will be one hundred percent (100%) vested at all times and will be
paid in the same manner and at the same time as the Deferred Stock Units to
which the dividend equivalents relate.

ARTICLE IV

ANNUAL GRANT AWARDS

4.1 Annual Deferred Stock Unit Grant. Each October beginning in October, 2014,
each Director’s Deferred Compensation Account will be credited with the number
of Deferred Stock Units equal to the cash amount established by the Committee
for determining the annual grant of Deferred Stock Units divided by the Market
Value per Share of one Common Share on the date of the grant. Each Director’s
Deferred Compensation Account will be subdivided into Annual Subaccounts to
reflect each grant of Deferred Stock Units made under this Section 4.1. It is
intended that the amount credited to each such Annual Subaccount pursuant to
this Section 4.1 will be considered a separate amount of deferred compensation
under Section 409A of the Code. As such, a separate payment election made under
Section 4.2 may apply to each Annual Subaccount.

 

- 3 -



--------------------------------------------------------------------------------

4.2 Annual Deferred Stock Unit Payment Election. Not later than December 31 of
any calendar year, beginning with December 31, 2013 for the calendar year 2014,
a Director will specify whether Deferred Stock Units credited to his or her
Deferred Compensation Account for the following year pursuant to this Article IV
will be distributed to the Director (or his or her beneficiary): (a) in a lump
sum payment or (b) in up to ten annual installments. If a Director does not have
an election form on file with the Corporate Secretary, the payment of the
Deferred Stock Units credited to his or her Deferred Compensation Account for
the following year pursuant to this Article IV will be made in a lump sum
payment in accordance with Article V.

4.3 Partial Years. If a Director first becomes a Director after January 1st of
any calendar year, the Director may make the payment election described in
Section 4.2 with respect to an initial grant of Deferred Stock Units within
thirty (30) calendar days after becoming a Director, provided that such election
will apply only to compensation for services as a Director performed after the
date of such election.

4.4 Elections. All payment elections described in this Article IV will be made
annually on an election form specified by the Committee and delivered by a
Director to the Corporate Secretary. The election described in this Article IV
will remain in effect for future calendar years if a new written election form
is not submitted. Any subsequent election or written termination of election
will become effective as of the first day of the calendar year following the
calendar year in which the notice is given and will be effective only for
compensation earned in such following calendar year and thereafter.

4.5 Nonforfeitable Right. Each Deferred Stock Unit awarded under this Article IV
will be one hundred percent (100%) vested upon the award of such Deferred Stock
Unit.

4.6 Dividend Equivalents. Dividend equivalents will be earned on Deferred Stock
Units awarded under this Article IV. Such dividend equivalents will be converted
into equivalent amounts of Deferred Stock Units based on the Market Value per
Share on the date the actual dividends on Common Shares are paid and credited to
the appropriate Annual Subaccount of each Director. Such dividend equivalents
will be one hundred percent (100%) vested at all times and will be paid in the
same manner and at the same time as the Deferred Stock Units to which the
dividend equivalents relate.

ARTICLE V

PAYMENT OF ACCOUNTS

5.1 Time of Payment. Distribution of Deferred Stock Units in each Annual
Subaccount included in a Director’s Deferred Compensation Account will be made
or commence in the manner described in Section 5.2 hereof as soon as is
reasonably practicable, but not later than sixty (60) calendar days, after a
Director’s “separation from service” (as defined under Section 409A of the Code
and Treasury Regulation Section §1.409A-1(h)(2) (a “Separation from Service”)).
Notwithstanding anything to the contrary contained in this Plan (or in any
election relating to this Plan), if a Change in Control of the Company occurs
(but only to the extent the

 

- 4 -



--------------------------------------------------------------------------------

event constitutes a change “in the ownership or effective control” of the
Company, or “in the ownership of a substantial portion of the assets” of the
Company (as determined under Section 409A of the Code and the regulations
promulgated thereunder)), the distribution of the Director’s entire Deferred
Compensation Account will be made in a lump sum as soon as practicable, but not
later than sixty (60) calendar days, following the date of the Change in
Control.

5.2 Method of Distribution. The Deferred Stock Units credited to each of the
Director’s Annual Subaccounts of his or her Deferred Compensation Account
(including those converted from dividend equivalents) will be distributed or
commence to be distributed to the Director or the Director’s beneficiary at the
time described in Section 5.1 hereof and, except as provided in Section 5.1 with
respect to a Change in Control, in the manner specified in the Director’s
payment election under Section 3.2 or Section 4.2 with respect to such Annual
Subaccount. The amount of any installment payment with respect to an Annual
Subaccount in the Director’s Deferred Compensation Account will be calculated by
dividing the number of Deferred Stock Units in such Annual Subaccount at the
time of each such payment by the number of remaining installments in such Annual
Subaccount (including the current installment). Notwithstanding anything to the
contrary contained in this Plan (or in any election relating to this Plan), if
the aggregate amount credited to any Director’s Deferred Compensation Account is
less than $50,000 on the date of the Director’s Separation from Service, the
distribution of the Director’s entire Deferred Compensation Account will be made
in a lump sum as soon as is reasonably practicable, but not later than sixty
(60) calendar days, following the Director’s Separation from Service.

5.3 Form of Payment. The Deferred Stock Units will be distributed in Common
Shares on a one-for-one basis. Fractional shares will be rounded down to the
nearest whole Common Share, and any remainder will be paid in cash.

5.4 Designation of Beneficiary. Each Director participating in this Plan will
designate a beneficiary or beneficiaries to whom distribution will be made in
the event of the death of the Director before his or her entire Deferred
Compensation Account is distributed and, in such case, the balance of the
Director’s Deferred Compensation Account will be distributed to the beneficiary
or beneficiaries in a lump sum as soon as is reasonably practicable, but not
later than sixty (60) calendar days following the Director’s death, even if the
Director elected distribution in installments. If there is no designated
beneficiary, or no designated beneficiary surviving at a Director’s death, the
Director’s beneficiary will be his or her estate. Beneficiary designations will
be made in writing and will be delivered by a Director to the Corporate
Secretary. A Director may designate a new beneficiary or beneficiaries at any
time by delivering a new election to the Corporate Secretary.

5.5 Changes to Prior Elections. Changes to a prior election of the form of
payment with respect to amounts in a Director’s Annual Subaccount may be made,
provided that the election satisfies the following requirements: (a) a change of
election will not be effective until at least twelve (12) months after the date
on which it is filed by the Director with the Corporate Secretary; (b) a change
of election with respect to a payment commencing on, or made on, a specified
date may not be filed with the Corporate Secretary less than twelve (12) months
prior to such date; and (c) a change of election with respect to a time of
payment or a method of payment must provide that the payment subject to the
change be deferred for a period of not less

 

- 5 -



--------------------------------------------------------------------------------

than five (5) years from the date such payment would otherwise have been made
except in the event of a payment made on account of the Director’s death or
total disability (as defined in Section 409A of the Code and the regulations
promulgated thereunder).

5.6 Taxes. In the event any taxes are required by law to be withheld or paid
from any distributions made pursuant to this Plan, the Company (or any trustee,
if applicable) will deduct such amounts from such distributions and will
transmit the withheld amounts to the appropriate taxing authority.

ARTICLE VI

FUNDING; CREDITORS AND INSOLVENCY

6.1 Funding Mechanism for Deferred Stock Units. The Company will be entitled,
but not obligated, to establish a grantor trust or similar funding mechanism to
fund the Company’s obligations under this Plan; provided, however, that any
funds contained therein will remain subject to the claims of the Company’s
general creditors. The funding mechanism will constitute an unfunded
arrangement.

6.2 Claims of the Company’s Creditors. The Company’s obligation under this Plan
will be merely that of an unfunded and unsecured promise of the Company to pay
benefits in the future. All Deferred Stock Units (and any corresponding assets
held in a trust established for this Plan), and any payment to be made pursuant
to this Plan, will be subject to the claims of the general creditors of the
Company, including judgment creditors and bankruptcy creditors. Neither any
Director, nor his or her beneficiaries, nor his or her heirs, successors or
assigns, will have any secured interest in or claim on any property or assets of
the Company (or of any trust). The rights of a Director or his or her
beneficiaries to his or her Deferred Compensation Account and to the Deferred
Stock Units (and to any assets held in trust) will be no greater than the rights
of an unsecured creditor of the Company.

ARTICLE VII

ADMINISTRATION

7.1 Powers of the Committee. The Committee, or other committee as may be
expressly delegated by the Committee, will administer this Plan and resolve all
questions of interpretation arising under this Plan. The Committee, or other
committee as may be expressly delegated by the Committee, will have no
discretion with respect to Plan contributions or distributions, but will act in
an administrative capacity only.

7.2 Indemnity of Committee. The Company will indemnify the members of the
Committee, and any other committee that may administer this Plan as set forth in
Section 7.1, against all claims, losses, damages, expenses and liabilities
arising from any action or failure to act with respect to this Plan to the
extent provided in the Code of Regulations of the Company and any applicable
indemnification agreement between the Company and such member.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Term of Plan. The Company reserves the right to amend this Plan or terminate
this Plan at any time; provided, however, that no amendment or termination will
affect the rights of Directors to amounts previously credited to their Deferred
Compensation Accounts or to additional credits of Deferred Stock Units pursuant
to Section 3.7 and Section 4.6 hereof; and provided further, that no amendment
or termination will apply to the then current plan year, except as permitted
under Section 409A of the Code. This Plan will remain in effect until such time
as all Deferred Stock Units are distributed pursuant to Article V hereof.

8.2 Adjustments. In the event that, after the effective date of this Plan (as
provided in Section 8.9 below), the number of outstanding Common Shares is
increased or decreased or such shares are exchanged for a different number or
kind of shares or other securities by reason of a recapitalization,
reclassification, stock split-up or combination of shares, adjustments will be
made by the Board in the number and kind of shares or other securities that are
underlying Deferred Stock Units and/or credited to Deferred Compensation
Accounts hereunder and that will be issued under this Plan.

8.3 Assignment. No right or interest of any Director or his or her beneficiary
(or any person claiming through or under such Director or his or her
beneficiary) in any benefit or payment herefrom will be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of such Director.

8.4 Tax Effect. This Plan is intended to be treated as an unfunded deferred
compensation plan under the Code. It is the intention of the Company that the
Deferred Stock Units credited to the Directors’ Deferred Compensation Accounts
pursuant to this Plan will not be included in the gross income of the Directors
or their beneficiaries until such time as such Deferred Stock Units are
distributed from this Plan. If, at any time, it is determined by the Company
that the Deferred Stock Units, or amounts attributable to Directors’
compensation reduction elections or Deferred Compensation Accounts are
includible in the gross income of the Directors or their beneficiaries before
distribution pursuant to Article V hereof due to a failure to comply with
Section 409A of the Code, such amounts to the extent required to be included in
income will be immediately distributed to the respective Directors or, in the
case of deceased Directors, their beneficiaries.

8.5 Governing Law. This Plan will be governed by and construed in accordance
with the laws of the United States, and to the extent not preempted by such
laws, by the internal substantive laws of the State of Ohio.

8.6 Successors. The provisions of this Plan will bind and inure to the benefit
of the Company and its successors and assigns. The term “successors” as used
herein will include any corporate or other business entity which will, whether
by merger, consolidation, purchase or otherwise, acquire all or substantially
all of the business and assets of the Company and successors of any such
corporation or other business entity.

 

- 7 -



--------------------------------------------------------------------------------

8.7 No Right to Continued Service. Nothing contained herein will be construed to
confer upon any Director the right to continue to serve as a Director of the
Company or in any other capacity.

8.8 Section 409A of the Code. It is intended that this Plan (including any
amendments hereto) comply with the provisions of Section 409A of the Code so as
to prevent the inclusion in gross income of any Deferred Stock Units credited to
a Director’s Deferred Compensation Account hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise be
actually distributed or made available to the Director. This Plan will be
administered in a manner that will comply with Section 409A of the Code,
including proposed, temporary or final regulations or any other guidance issued
by the Secretary of the Treasury and the Internal Revenue Service with respect
thereto. Any Plan provision that would cause this Plan to fail to satisfy
Section 409A of the Code will have no force and effect.

8.9 Effective Date. The effective date of this Plan and the Amendment and
Restatement of this Plan is January 1, 2014.

8.10 Distributions Subject to Tax. Notwithstanding the above provisions, if, at
any time, a court or the Internal Revenue Service determines that an amount in a
Director’s Deferred Compensation Account is includable in the gross income of
the Director and subject to tax, the Committee may, in its sole discretion,
permit a lump sum distribution of an amount equal to the amount determined to be
includable in the Director’s gross income.

8.11 Distributions in Violation of Securities Laws. Notwithstanding the above
provisions, a payment under this Plan may be delayed if the Company reasonably
anticipates, in its sole discretion, that the making of such payment will
violate Federal securities laws or other applicable law, provided that such
payment is made on the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation.

 

- 8 -